[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                       FILED
                                                            U.S. COURT OF APPEALS
                             No. 10-15886                     ELEVENTH CIRCUIT
                         Non-Argument Calendar                    JULY 20, 2011
                       ________________________                    JOHN LEY
                                                                    CLERK
                D.C. Docket No. 5:08-cv-00487-WTH-GRJ

LYNETTE SAETTELE,

                                  lllllllllllllllllllllllllllllllllllPlaintiff-Appellant,


                                  versus


MARONDA HOMES, INC. OF FLORIDA,

                                  lllllllllllllllllllllllllllllllllDefendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 20, 2011)



Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Lynette Saettele appeals the district court’s grant of Maronda Homes, Inc. of

Florida’s (Maronda Homes) motion to enforce the settlement agreement and

dismissal of her claims with prejudice in her employment discrimination action

under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq., Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, et seq., and the Florida

Civil Rights Act, ch. 760, Fla. Stat. Saettele asserts her counsel did not have clear

and unequivocal authority to settle the case for $60,000. Saettele also contends

there was no meeting of the minds as to an essential term of the agreement, as the

parties failed to agree regarding the terms of the release.1 After review, we affirm

the district court.

       We review the district court’s decision to enforce a settlement agreement for

an abuse of discretion. Hayes v. Nat’l Serv. Indus., 196 F.3d 1252, 1254 (11th Cir.




       1
          As an initial matter, Maronda Homes contends this appeal is moot because Saettele
accepted the benefits of the settlement agreement by depositing the settlement check. We have
held, however, “[m]erely accepting the [settlement] payment, without evidence of some intent to
end the litigation,” does not waive the right to appeal. Ass’n for Disabled Americans, Inc. v.
Integra Resort Mgmt., Inc., 387 F.3d 1241, 1243 (11th Cir. 2004). Here, the record demonstrates
Saettele expressed her intent to receive the payment as ordered by the district court, and believed
she could appeal the judgment despite that fact. In the district court, Saettele argued Maronda
Homes was required to provide the check to her, as she did not want to risk Maronda Homes
becoming insolvent or bankrupt during the pendency of the appeal. Under these facts, Maronda
Homes had notice of the fact that Saettele did not intend for for the acceptance of the settlement
check to waive her right to an appeal.

                                                 2
1999). We refer to state law principles when reviewing the scope of an attorney’s

authority to enter into a settlement agreement. Id.

      Under Florida law, the “party seeking to enforce a settlement agreement bears

the burden of showing that the attorney proposing the settlement had the clear and

unequivocal authority from his client to do so.” Hamilton v. Fla. Power & Light

Co., 48 So. 3d 170, 171-72 (Fla. 4th DCA 2010); see also Murchison v. Grand

Cypress Hotel Corp., 13 F.3d 1483, 1485-87 (11th Cir. 1994) (applying Florida’s

“clear and unequivocal authority” standard). “The trial court’s factual findings that

there was a clear and unequivocal grant of authority must be supported by

competent, substantial evidence in order to be upheld on appeal.” Hamilton, 48 So.

3d at 172. The mere representation by an attorney does not give the attorney the

implied or apparent authority to settle her client’s claim. Johnson v. Skarvan, 992

So. 2d 873, 875 (Fla. 5th DCA 2008).

      The district court did not abuse its discretion in enforcing the settlement

agreement, as Saettele admitted she gave her attorney permission to settle the case

for $60,000. Further, Maronda Homes agreed to waive the disputed written

release terms, such that Saettele will not be bound to any term to which she did not

agree at the time of settling her case for $60,000. Thus, we affirm.

      AFFIRMED.

                                          3